Citation Nr: 0707645	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  05-22 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the residuals of 
frostbite.

2.  Entitlement to service connection for the residuals of 
amputation of the middle finger of the right hand.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The veteran testified before the undersigned at a personal 
hearing held at the RO in December 2005.  A copy of the 
transcript is associated with the claims file.  At that 
hearing, the veteran withdrew his appeal for service 
connection for bilateral above the knee amputation, claimed 
as double amputee.  He also submitted a written request to 
withdraw that issue on the same date.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
veteran, if further action is required on his part.


REMAND

The Board finds that additional development is warranted in 
this matter in light of the duties imposed by the Veterans 
Claims Assistance Act of 2000 (VCAA) and its implementing 
regulations.  As the two issues on appeal are for service 
connection, the Board finds that potential evidence alluded 
to in the record should be sought and, if obtained, an 
examination with a medical opinion may be necessary.

Notes in an October 2002 VA outpatient medical record state 
that the veteran's middle finger of his right hand was 
amputated in April 2002.  However, the claims file only 
contains VA medical records from June 2002 to August 2004.  
The RO/AMC should obtain the VA outpatient or inpatient 
medical records associated with this procedure and any 
relevant records leading up to the amputation.

In addition, at his Board hearing the veteran apparently 
testified that a Dr. P. had told him during a VA hospital 
visit, either at the time of surgery in 2002 or in 2004, that 
either the residuals of frostbitten hands or the residuals of 
the amputation of his right middle finger were probably 
related to his military service.  (Transcript at 6, 11).  The 
transcript is not clear on this point and the Board was 
unable to find any medical entry from a Dr. P. in the VA 
medical records or elsewhere in the claims file.  The RO/AMC 
should contact the veteran or his representative and assist 
them in obtaining from Dr. P. any relevant evidence, such as 
a medical opinion on the etiology of the veteran's disorders.  
If the veteran knows there are no such records, then he 
should inform the RO/AMC so that evidentiary route will not 
be pursued.

Further, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that, where VA has notice that the veteran 
was receiving disability benefits from the Social Security 
Administration, and that records from that agency may be 
relevant, VA has a duty to acquire a copy of the decision 
granting Social Security disability benefits, and the 
supporting medical documents on which the decision was based.  
See Baker v. West, 11 Vet. App. 163 (1998).  In Tetro v. 
Gober, 14 Vet. App. 110 (2000), the Court held that VA has 
the duty to request information and pertinent records from 
other Federal agencies, when on notice that such information 
exists.  See Tetro, supra.  

In this appeal, a VA outpatient medical record dated in 
August 2002 states that the veteran receives railroad 
retirement disability after an accident which led to another 
amputation in 1987.  The RO/AMC should attempt to discover 
whether the veteran's disability benefits are from the 
federal Railroad Retirement Board (RRB) and request any 
pertinent medical records that may exist.  If his disability 
benefits are from a third-party private source, then the 
RO/AMC should assist the veteran and his representative in 
attempting to obtain any relevant records from that source.

In addition, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of Dingess and 
Hartmann v. Nicholson, which held that the VCAA requires VA 
to provide the claimant with notice of missing information 
and evidence that will assist in substantiating all the 
elements of his claim.  Dingess and Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send an appropriate 
letter to the veteran to ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA, its 
implementing regulations, and the Court's 
recent decision in Dingess and Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  If any other medical records are 
identified by the veteran or his 
representative as part of this 
development, especially VA medical records 
detailing with the period prior to and 
leading up to the amputation of his right 
middle finger and records from Dr. P., 
whom the veteran identified at hearing, 
they should be sought and obtained by the 
RO/AMC to the extent possible.  Copies of 
all correspondence related to obtaining 
medical records should be associated with 
the claims file.  Appellant's assistance 
in identifying and obtaining the records 
should be solicited as needed.

3.  The RO/AMC, after clarification with 
the veteran and his representative, should 
contact the federal Railroad Retirement 
Board, if warranted, and request copies of 
the veteran's disability application, any 
administrative decision, and all medical 
records considered in his claim for 
disability benefits.  If his disability 
benefits are from a third-party private 
source, then the RO/AMC should assist the 
veteran and his representative in 
attempting to obtain any relevant records 
from that source.  It appellant indicates 
that no records were made or he knows that 
they are not available, further search on 
this matter would not be indicated.

4.  Then the RO/AMC, after reviewing any 
new evidence submitted, may, if otherwise 
warranted based on the medical evidence 
received, schedule the veteran for an 
examination by a physician to determine 
whether there are identifiable residuals 
of frost bite, and if so whether it is at 
least as likely as not that any residuals 
of frostbite and any residuals from the 
amputation of the middle finger on the 
right hand are related to service.  The 
RO/AMC should request the examiner to 
review the claims file before the 
examination.  The examiner should provide 
a complete rationale for any opinion 
given.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%); 
"at least as likely as not" (meaning 
likelihood of at least 50%); or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

5.  Thereafter, the RO/AMC should 
readjudicate the veteran's claim for 
service connection for the residuals of 
frostbite and service connection for the 
residuals of amputation of the middle 
finger of the right hand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claim, and a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until further notice.  However, the Board takes this 
opportunity to advise the veteran that the conduct of the 
efforts as directed in this remand, as well as any other 
development deemed necessary, is needed for a comprehensive 
and correct adjudication of his claim.  His cooperation in 
VA's efforts to develop his claim, including reporting for 
any scheduled VA examination, is both critical and 
appreciated.  The veteran also is advised that failure to 
report for any scheduled examination may result in the denial 
of a claim.  38 C.F.R. § 3.655.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




